Citation Nr: 1800700	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  17-31 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1943 to October 1947 and from October 1950 to February 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A notice of disagreement (NOD) was received in September 2015, a statement of the case (SOC) was issued in May 2017, and a substantive appeal was timely received in June 2017.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in September 2017.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claims for service connection for bilateral hearing loss and bilateral tinnitus.

The Veteran contends that he suffers from bilateral hearing loss and bilateral tinnitus that were caused by his time in service.  Specifically, the Veteran claims that while he was assigned on the USS Rochester, he was stationed underneath the guns that were being fired and he believes that these loud noises have contributed to his hearing loss and tinnitus.  The Veteran claims that he was not exposed to loud noise either before or after service.
The Veteran was provided with a VA examination to examine his condition in September 2015.  The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner was not able to provide a medical opinion regarding the etiology of the Veteran's bilateral hearing loss without resorting to mere speculation because the Veteran's exit examination from service did not contain a hearing test.  

Regarding the Veteran's tinnitus, the September 2015 VA examiner opined that it is less likely than not that the Veteran's tinnitus is a result of military noise exposure because he reported that it only began about 10 years ago, many years after his military service.

At the September 2017 Board hearing, the Veteran testified that he began noticing problems with his hearing shortly after the Korean conflict.  The Veteran also stated that he could not remember when the ringing in his ears started.

The Board finds that an addendum medical opinion is required in order to address the Veteran's bilateral hearing loss and bilateral tinnitus in relation to his military noise exposure.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the September 2015 VA examiner for an addendum opinion regarding the Veteran's bilateral hearing loss and bilateral tinnitus.  If the examiner who drafted the September 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.

The examiner should address the following:

(a) While the VA examiner found that an opinion could not be provided without a resort to speculation because the Veteran's exit examination did not contain a hearing test, the examiner is further asked to (i) comment on whether the audiometric configuration shown on the September 2015 exam is consistent with military noise exposure and (ii) indicate whether the 2015 opinion is changed in light of the Veteran's contention that he served onboard a Navy ship that fired guns right above where he was stationed, that he began noticing problems with his hearing shortly after the Korean conflict, and that he was not exposed to loud noise either before or after service.

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is secondary to his hearing loss?

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2. Thereafter, the AOJ should review the claims file and readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and bilateral tinnitus.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




